DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 8 is objected to because of the following informalities:  In Line 10, each instance of the limitation “a lower plate” should be replaced with the limitation --the lower plate--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 8-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vaccaro (US Patent No. 6,102,950).
Regarding Claims 8, 15 & 22, Vaccaro discloses a spinal fusion system (10, Figs. 1-7, Col. 5, Line 20 – Col. 8, Line 23) comprising: an upper plate/base member (upper member 22, Fig. 4); a lower plate/base member (lower member 24, Fig. 4); wherein the upper plate/base member and the lower plate/base member are configured to be positioned within an intervertebral space of a subject (Fig. 1); and an implant 
    PNG
    media_image1.png
    828
    1301
    media_image1.png
    Greyscale

Regarding Claims 9, 16 & 23, Vaccaro discloses wherein the movable protruding members comprise spikes (pointed teeth 52, Figs. 2 & 4-7).
	Regarding Claims 10, 17 & 24, Vaccaro discloses wherein the system comprises alignment features (ramps 46 receive spines 50, Figs. 2-4, Col. 7, Lines 8-28) to assist in alignment of the upper and lower plates relative to the implant (Fig. 2).
	Regarding Claims 11, 18 & 25, Vaccaro discloses wherein the alignment features comprise one or more rails (spines 50, Fig. 2) and one or more grooves (ramps 46, Fig. 3), wherein the one or more grooves are configured to mate with the one or more rails (Col. 7, Lines 8-28).
	Regarding Claims 12, 19 & 26, Vaccaro discloses wherein the implant comprises titanium (Col. 5, Lines 48-53).
	Regarding Claims 13 & 20, Vaccaro discloses a fastener (30, Fig. 2, Col. 7, Lines 29-47) configured to further secure the system to a subject's spine (fastener 30 draws the wedge body 40 into a nesting relationship within the cage component 20 which causes deployment of spines 50 and spikes 52 into adjacent endplates of the respective vertebral bodies as seen in Fig. 1).
	Regarding Claims 14, 21 & 27, Vaccaro discloses wherein the implant comprises at least one chamber (empty space located between 40 and 60 when 40 is in the dashed inserted configuration as seen in Fig. 7) capable of holding grafting material (the empty space located between 40 & 60 is fully and structurally capable of holding a grafting material inserted therein as recited in the functional language of the claim above.). 

Response to Arguments
	In regards to Applicant’s arguments, filed 10/19/20, with respect to Applicant’s contention that Vaccaro fails to teach a spinal fusion system as claimed since the devices of Vaccaro include upper and lower plates connected along one side via a web and therefore because of the web, the two ends of the upper and lower members in Vaccaro are necessarily unable to separate from one another along or near the web: As seen in the examiner annotated Fig. 7 above, the positions of the upper and lower plates/base members are shown in both solid and phantom, indicating both a resting position of the upper and lower members (solid) and an expanded/separated position of the upper and lower members once the implant has been advanced therebetween (phantom). It is seen in Fig. 7 that the upper and lower endplates separate angularly from one another along the entire length of the implant when the implant is inserted therebetween from a first end to a second end of each of the upper and lower endplates. The web 60 at the end of the assembly acts as a living spring hinging the upper and lower members 22, 24 together so that the wedge body implant 40 can be received between 22 & 24. Vaccarro discloses in Col. 5, Line 59 – Col. 6, Line 26 that the material properties and arrangement between the upper and lower members, web, and the implant permit a configuration at rest where the upper and lower members are positioned in a nearly parallel relationship to one another, and when any opposing and outward biasing forces (pressure from the wedge body implant 40) act upon the interior surfaces of the upper and lower members, the angle between the upper and lower members are changed to provide a proper angle of lordosis in the spine. Thus, Vaccaro 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax 
/JESSICA WEISS/           Primary Examiner, Art Unit 3775